In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00351-CR


                              ROBERT BACK, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 320th District Court
                                    Potter County, Texas
               Trial Court No. 54,960-D, Honorable Don R. Emerson, Presiding

                                      October 17, 2014

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Robert Back, appellant, attempts to appeal his conviction for robbery once again.

In 2008, we affirmed the conviction via Back v. State, No. 07-07-0436-CR, 2008 Tex.

App. LEXIS 4398 (Tex. App—Amarillo June 16, 2008, no pet.). Back now wants an out-

of-time appeal.

       To be timely, a notice of appeal must be filed within thirty days after the sentence

is imposed or suspended in open court or within ninety days after that date if a motion

for new trial is filed. TEX. R. APP. P. 26.2(a). A timely filed notice of appeal is essential
to invoke our appellate jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996). Without it, we can take no action other than to dismiss the proceeding. Id.

at 523.

      On September 25, 2014, we directed appellant to show why this court had

jurisdiction over the appeal. Appellant filed a response but did not illustrate how we

have jurisdiction to entertain further review of a conviction from a sentence pronounced

and rendered final in 2007.      Appellant's notice being untimely filed, we have no

jurisdiction over the matter and dismiss the appeal.

      It is so ordered.



                                                            Per Curiam



Do not publish.




                                            2